DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/21/2021 have been fully considered but they are not persuasive. 
Applicant mentions that Gundlack is generally directed to a dispensing package for dispensing pre-wetted absorbent pads.  It is noted the background of the invention in Gundlack that this absorbent pads are popular deliver, application and removal of various products such as cosmetics.  Additionally, the absorbent material is wetted with different products Column 4.
Applicant argues that Michel teaches a cover that touches the cosmetic product. See Remarks Page 6. However, it is noted that the features upon which applicant relies (i.e., that the cover of the device be distant from the sponges) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant argues that such arrangement does not “address the issue of preventing different color sponges from mixing during use.” Id. Aside from such assertion being merely conclusory, even if such were true, the claims do not provide a positive recitation of structure that would preclude such functioning. That is, the claims do not recite, nor does it teach away from allowing for partial blending at junction areas, to prevent harsh lines and provide a more cohesive look.
	Applicant further argues that Siemand does not teach a recess as claimed, because it does not teach any “bottom surface” of element 24 from which to retain a sponge. See Remarks, Page 7. Applicant in fact explains that element 24, together with side walls 26 and 28 form a retainer 14 that Id. Thus, by applicant’s own admission, the opposing surface of 24 from which we see in Figure 1, forms a receiving surface of a recess to hold a sponge, which meets the claimed language.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gundlack (US Pat # 5,024,325) in view of Michel et al. (US Pub # 2004/0011376).
In regards to claim 1, Gundlack teaches a rigid base (30) and at least a first (28a) and a second make-up element (28b) constrained to the base by constraining means (see Figure 3 as the elements are attached to the base), the first make-up element comprising a first sponge (28A) soaked with a first make-up fluid, the second make-up element (28b) comprising a second sponge (Col 3, Lines 37-38) soaked with a second make-up fluid different from the first make-up fluid (Col 4, Lines 1-4), the first and the second make-up element being mutually arranged side by side on said base (see Figure 3), the first and second make-up element during the use, being fixed to the base with a dispensing surface facing outward (see Figure 1) so that a user can withdraw a part of the make-up fluid by pressing a dispensing 
Gundlack does not teach a cover, where the dispensing surface faces the cover; so that, upon removal of the cover, the dispensing surface can be pressed to a surface.
However, Michel et al. teaches cosmetic applicators to contain a removable cover on its outer surface (Paragraphs 0014, 0017 and 0023). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Gundlack to include the cover wrap of Michel et al. in order to better protect the contents before use (Michel et al. Paragraph 0014).
Regarding claims 3 and 5, Gundlack teaches at least one sponge, and at least said contact side, has a coating intended for obstructing the migration of the fluid astride said contact side (Col 3, Lines 54-60 which teaches a layer of polymeric film).
Regarding claim 4, Gundlack teaches each of the sponges has said coating at said contact side (see Figure 3).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gundlack in view of Michel et al., as applied to claim 1, in view of Kawai (US Pub # 2006/0107967).
In regards to claim 6, as applied to claim 1 above, Gundlack teaches at least one of said constraining means; but does not teach it is removable, thus allowing to remove and replace at least one of the make-up elements for impregnating again the sponge with the relative make-up fluid.
However, Kawai teaches removability of absorptive elements (Paragraph 0037) of a cosmetic element. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the absorptive elements of Gundlack to be removable, as taught by Kawai, in order to allow the user to provide a more sanitary device between uses.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gundlack in view of Michel et al., as applied to claim 1, in view of Siemund et al. (US Pat # 4,077,083).
In regards to claims 7-8, as applied to claim 1 above, Gundlack teaches the sponges to be connected to a bottom surface where the height of an edge of said bottom is lower than the height of the sponge attached to it (see Figure 3); but does not teach the bottom has an inside of which the relative sponge is at least partially housed.
However, Siemund et al. teaches that it is well known to have a sponge type element (12) retained within an inside of a bottom surface (24) of a holding element (10). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sponge of Gundlack to be attached within a bottom surface of its holder, as taught by Siemund et al. in order to provide a better securing of the sponge to the device.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gundlack in view of Michel et al., as applied to claim 1 above.
In regards to claim 9, as applied to claim 1 above, Gundlack teaches the sponge; but does not expressly teach it is a synthetic type and has a density ranging from 60 to 90 kg/m2. However, as Applicant has not provided any disclosure why such structure is critical, or even preferable to the functioning of the device, then it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sponge of Gundlack to be a synthetic sponge with a density ranging from 60 to 90 kg/m2 as a matter of obvious, non-critical design choice.
In regards to claim 10, as applied to claim 1 above, Gundlack teaches the fluid to be applied; but
 does not teach the fluid has a dynamic viscosity ranging from 1000 to 10.000 cPs. However, as Applicant has not provided any disclosure why such structure is critical, or even preferable to the functioning of the device, then it would have been obvious to one of ordinary skill in the art at the time the invention .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gundlack in view of Michel et al., and Siemund et al.
In regards to claim 11, Gundlack teaches a rigid base (30) and at least a first (28a) and a second make-up element (28b) constrained to the base by constraining means (see Figure 3 as the elements are attached to the base), the first make-up element comprising a first sponge (28A) soaked with a first make-up fluid, the second make-up element (28b) comprising a second sponge (Col 3, Lines 37-38) soaked with a second make-up fluid different from the first make-up fluid (Col 4, Lines 1-4), the first and the second make-up element being mutually arranged side by side on said base (see Figure 3), the first and second make-up element during the use, being fixed to the base with a dispensing surface facing outward (see Figure 1) so that a user can withdraw a part of the make-up fluid by pressing a dispensing surface of the make-up elements while the make-up elements are on the rigid base; wherein the first sponge and the second sponge each have at least one common contact side (30) at least when one of them is subjected to a pressure in an area adjacent to the common contact sides.
Gundlack does not teach a cover, where the dispensing surface faces the cover; so that, upon
 removal of the cover, the dispensing surface can be pressed to a surface, and that the constraining means is adhesive; where the bottom has an inside of which the relative sponge is at least partially housed.
However, Michel et al. teaches cosmetic applicators to contain a removable cover on its outer surface (Paragraphs 0014, 0017 and 0023) and the applicator is constrained on a base (4) via adhesive (Paragraph 0016). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Gundlack to include the cover wrap of Michel et al. in order to better protect the contents before use (Michel et al. Paragraph 0014). Further, it would have 
Further, Siemund et al. teaches that it is well known to have a sponge type element (12) retained within an inside of a bottom surface (24) of a holding element (10). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sponge of Gundlack to be attached within a bottom surface of its holder, as taught by Siemund et al. in order to provide a better securing of the sponge to the device.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489.  The examiner can normally be reached on M-R 07:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.E.K/Examiner, Art Unit 3772 

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772